Filed 8/9/13 L.T. v. Superior Court CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


L.T.,
         Petitioner,
v.                                                                   A138652
THE SUPERIOR COURT OF SONOMA
COUNTY,                                                              (Sonoma County
                                                                     Super. Ct. Nos. 3782-DEP, 3783-DEP,
         Respondent;                                                  3784-DEP)
SONOMA COUNTY HUMAN
SERVICES DEPARTMENT et al.,
         Real Parties in Interest.

                                        MEMORANDUM OPINION1
         The three children of appellant L.T. (Mother), M.M., age 23 months, and Ru.M.
and Ri.M., twins one month old (minors), were the subject of a November 2011
dependency petition. The petition alleged neglect, failure to protect, and failure to
support due to serious domestic violence between Mother and her husband, the minors‟
presumed father (Father), and substance abuse by Mother and Father. (Welf. & Inst.
Code,2 § 300, subds. (b) & (g).) At the time of filing, both parents were incarcerated.




         1
         We resolve this case by a memorandum opinion pursuant to California Standards
of Judicial Administration, section 8.1 (a “memorandum or other abbreviated form of
opinion” is appropriate when an appeal “raise[s] no substantial issues of law or fact”).
         2
             All statutory references are to the Welfare and Institutions Code.
       The minors were found to be dependents of the court in December 2011.
Reunification services were denied to Father as a result of his history of chronic
substance abuse. (§ 361.5, subd. (b)(13).) At the time of the six-month review in June
2012, the Sonoma County Human Services Department (Agency) recommended
terminating reunification services to Mother as a result of her continued contact with
Father, erratic compliance with a substance abuse program, and inability to accept
responsibility for her conduct. After a contested six-month review hearing in September
2012, the juvenile court granted Mother an additional six months of services. The
Agency again recommended termination of Mother‟s reunification services at the time of
the 12-month hearing in December. After a series of evidentiary hearings in February,
March, and April 2013, the court terminated her services and scheduled a permanency
planning hearing pursuant to section 366.26, explaining its decision in a written order.
       On June 24, 2013, Mother filed in this court a petition for extraordinary writ
seeking an order directing the juvenile court to vacate its order and restore reunification
services. In her petition, Mother contends the juvenile court‟s conduct of the proceedings
violated her right to procedural due process and its findings of detriment and reasonable
services were not supported by substantial evidence. We entered an order to show cause
and oral argument notice, directing a response by July 10.
       The factual circumstances underlying Mother‟s claims of error are known to the
parties and are thoroughly recounted in the Agency‟s “Opposition and Response to
Mother‟s Petition for Extraordinary Writ and Objection to Request for Stay.”
A. Due Process
       Mother cites no legal authority for her claim that her due process rights were
violated in the course of the dependency proceeding. The foundations for her argument
are the claims that (1) only one report was prepared by the Agency in connection with the
contested 12-month hearing, which stretched over several months, and information was
disclosed during testimony that was not contained in an Agency report; (2) a social
worker who testified failed to provide the court with “ „exculpatory‟ or „good‟ evidence”;
and (3) the trial court relied in its statement of decision on an expert‟s answer to a


                                              2
hypothetical question, the premise of which was never proven. Taking Mother‟s claims
at face value, we find no violation of procedural due process.
       Dependency proceedings “need not be „conducted with all the strict formality of a
criminal proceeding.‟ [Citations.] As this court has said, „[d]ue process is a flexible
concept which depends upon the circumstances and a balancing of various factors.
[Citation.]‟ [Citations.] [¶] One specific area of dependency jurisprudence where the
rules of evidence are relaxed is with respect to the reports and social studies prepared by
the caseworker assigned to the family. . . . Despite their hearsay content, such reports are
admissible to assist the court in its determinations. [Citations.] Due process generally
requires, however, that parents be given the right to present evidence, and to cross-
examine adversarial witnesses, such as the caseworker and persons whose hearsay
statements are contained in the reports, „i.e., the right to be heard in a meaningful
manner.‟ ” (In re Lesly G. (2008) 162 Cal.App.4th 904, 914–915.)
       There is no question Mother was given the opportunity to be heard in a meaningful
manner, and she does not contend otherwise. The juvenile court‟s proceedings stretched
over three months and several evidentiary hearings. Mother was permitted to cross-
examine Agency social workers and consultants, call her own witnesses, and testify twice
herself, including as the final witness. Contrary to Mother‟s argument, due process did
not require the social worker voluntarily to supply “ „exculpatory‟ or „good‟ evidence,”
which Mother could elicit during cross-examination. Mother contends an improper
hypothetical question was allowed, but she had the opportunity to cross-examine the
expert regarding the hypothetical question to demonstrate the lack of foundation. Finally,
she was able to address any issues that arose for the first time during the hearings through
cross-examination, in her own testimony, and in the extensive closing statement she
submitted after the close of evidence. Nothing in the proceedings deprived Mother of
due process.
       Mother contends the Agency should have submitted an addendum status report
because the contested 12-month hearing stretched over several months, during which
additional relevant events occurred. A report must be filed with the court within 10 days


                                              3
of each 6-month status hearing. (§ 366.21, subd. (c).) There was no violation of the
Agency‟s statutory duty because an appropriate report was prepared for the 12-month
hearing, and the court‟s order issued before the time for the 18-month hearing. While the
court could have requested an addendum report (§ 365), it was not required to do so. In
any event, the failure to request and/or file an addendum report was harmless, since the
court was conducting virtually monthly evidentiary hearings at which the parties could
present witnesses to address new developments.
B. Detriment
       At the 12-month hearing, “[a]fter considering the relevant and admissible
evidence, the court shall order the return of the child to the physical custody of his or her
parent or legal guardian unless the court finds, by a preponderance of the evidence, that
the return of the child to his or her parent or legal guardian would create a substantial risk
of detriment to the safety, protection, or physical or emotional well-being of the child.”
(§ 366.21, subd. (f).) “Though usually the case, a parent‟s compliance with the case plan
is not a guarantee the child will be returned to the parent.” (In re Jacob P. (2007)
157 Cal.App.4th 819, 830.) In determining detriment, the juvenile court “can consider,
among other things: . . . properly supported psychological evaluations which indicate
return to a parent would be detrimental to a minor [citations]; whether the natural parent
maintains relationships with persons whose presence will be detrimental to the ward
[citation]; instability in terms of management of a home [citation]; . . . limited awareness
by a parent of the emotional and physical needs of a child [citation]; failure of a minor to
have lived with the natural parent for long periods of time [citation]; and the manner in
which the parent has conducted himself or herself in relation to a minor in the past.”
(Constance K. v. Superior Court (1998) 61 Cal.App.4th 689, 704–705.) We review a
juvenile court‟s finding of detriment for substantial evidence. (In re B.S. (2012)
209 Cal.App.4th 246, 252.)
       In its order, the juvenile court accepted that Mother had “largely complied” with
her case plan by participating in substance abuse and domestic violence programs,
parenting classes, and personal therapy and by remaining sober for at least 10 months.


                                              4
However, the court found, her “progress has been neither consistent nor substantial.
What emerges from consideration of events throughout this case are patterns, unchanged
over time, that include: engagement followed by disengagement, defiance of authority,
and refusal to accept or apply information that Mother does not agree with.” As specific
support for its conclusion, the court cited nine separate items of evidence, including
Mother‟s failure to follow through in seeking treatment for M.M.‟s hearing loss and
orthopedic needs, her reinforcement of M.M.‟s negative behavior, her failure to work
with the Agency in addressing her lack of attention to the twins, continued concerns by a
consultant for the safety and security of the minors, and her failure after 18 months to be
deemed capable of unsupervised visits with them. To that could be added Mother‟s
failure actually to complete a substance abuse program as a result of her inconsistent
cooperation, her failure to internalize the material from the domestic abuse program,
reflected in her continued intermittent contact with Father, her refusal to cooperate with
efforts to avoid M.M.‟s exposure to plastic, and her insensitivity to M.M.‟s emotional
needs in discussing with M.M. returning to Mother‟s custody, M.M.‟s father, and life
with her foster family. The testimony of the Agency social worker that Mother had not
ameliorated the problems leading to the minors‟ removal was well-supported.
       Despite several days of testimony and the juvenile court‟s written order explaining
its decision, Mother‟s argument for a lack of substantial evidence is directed solely at the
information provided in the Agency‟s 12-month report. Because the juvenile court was
required by the express terms of section 366.21, subdivision (f) to makes its decision
“[a]fter considering the relevant and admissible evidence,” our review must take into
account both the information provided by the Agency in its reports and the testimony
provided in the series of hearings the court conducted. To the extent Mother‟s petition
addresses the juvenile court‟s rationale at all, it merely quibbles with the court‟s analysis,
rather than demonstrating a lack of evidentiary basis for its finding. For the reasons
discussed above, we find substantial evidence in that testimony to support the court‟s
finding of detriment.



                                              5
C. Reunification Services
       The law governing the provision of reunification services was summarized in
Tracy J. v. Superior Court (2012) 202 Cal.App.4th 1415: “Family reunification services
play a critical role in dependency proceedings. [Citations.] Reunification services should
be tailored to the particular needs of the family. [Citation.] . . . [¶] The „adequacy of
reunification plans and the reasonableness of the [Agency‟s] efforts are judged according
to the circumstances of each case.‟ [Citation.] To support a finding reasonable services
were offered or provided, „the record should show that the supervising agency identified
the problems leading to the loss of custody, offered services designed to remedy those
problems, maintained reasonable contact with the parents during the course of the service
plan, and made reasonable efforts to assist the parents in areas where compliance proved
difficult . . . .‟ [Citation.] „The standard is not whether the services provided were the
best that might be provided in an ideal world, but whether the services were reasonable
under the circumstances.‟ ” (Id. at pp. 1425–1426.) We review the juvenile court‟s
finding of reasonableness under the substantial evidence test. (Amanda H. v. Superior
Court (2008) 166 Cal.App.4th 1340, 1346.)
       Substantial evidence supports the trial court‟s conclusion the services provided by
the Agency were reasonable. Mother was provided access to a domestic violence
program, individual psychological counseling, a substance abuse program, and a
parenting education course, and she was given periodic supervised visits with the minors.
Together, these were directed at precisely the problems that led to the decision to remove
the minors.
       Mother raises no genuine argument to the contrary. Other than an anger
management course, Mother suggests no additional services that could have been
provided. Because anger management was not cited as a reason for removing the
children, the absence of that program does not render the services unreasonable. Mother
contends the Agency was slow to respond to the court‟s September order extending her
services, but Mother was already engaged in the various programs by that time and
continued in her participation afterwards. She claims the Agency made no effort to assist


                                              6
her when compliance proved difficult due to conflicts of scheduling, but the Agency was
not required to accommodate Mother‟s schedule.
       The petition for an extraordinary writ is denied on the merits. (See Kowis v.
Howard (1992) 3 Cal.4th 888, 894.) The decision is final in this court immediately.
(Cal. Rules of Court, rules 8.452(i), 8.490(b)(3).)




                                                  _________________________
                                                  Margulies, Acting P.J.


We concur:


_________________________
Dondero, J.


_________________________
Banke, J.




                                              7